PER CURIAM.
In this workers’ compensation case, claimant. seeks review of an order denying his claim requesting payment of bills for past chiropractic treatment and authorization of future chiropractic treatment. The judge of compensation claims based his order upon the finding that there was no competent, substantial evidence to support claimant’s contention that the physical complaints to which the chiropractic treatment was directed were causally related to the industrial accident. This finding was erroneous.
Our review of the record convinces us that the medical evidence established without contradiction that the physical complaints for which claimant was seeking chiropractic treatment were causally related to the industrial accident. Accordingly, we reverse and remand. On remand, the judge of compensation claims is directed to determine whether the requested chiropractic treatment is medically reasonable and necessary; and to make written findings of fact supporting his decision, to facilitate meaningful appellate review. E.g., Bennett v. H & L Builders, Inc., 567 So.2d 33 (Fla. 1st DCA 1990).
REVERSED and REMANDED, with directions.
MINER, WEBSTER and MICKLE, JJ., concur.